United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Biloxi, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0963
Issued: August 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 3, 2017 appellant filed a timely appeal from an October 12, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than one year has
elapsed from the last relevant merit decision dated April 1, 2008, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the claim.2

1
2

5 U.S.C. § 8101 et seq.

For final adverse decisions issued by OWCP prior to November 19, 2008, the Board’s review authority is limited
to appeals which are filed within one year from the date of issuance of OWCP’s decision. See 20 C.F.R.
§ 501.3(d)(2) (2008).

ISSUE
The issue is whether OWCP properly considered appellant’s July 21, 2016 filing as an
untimely request for reconsideration, rather than a request for modification of its April 1, 2008 loss
of wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
On January 7, 2007 appellant, then a 48-year-old staff nurse, sustained injury to her left
lower extremity at work when a patient fell on her left leg. OWCP accepted her traumatic injury
claim (Form CA-1) for left knee lateral medial and meniscal ligament tears and left knee anterior
cruciate ligament (ACL) tear. Appellant received continuation of pay from January 8 through
February 21, 2007, and OWCP paid wage-loss compensation for temporary total disability
beginning February 22, 2007. OWCP also authorized a March 21, 2007 left knee arthroscopic
procedure.3
In a July 9, 2007 report, Dr. Salloum reported that appellant was approximately 15 to 16
weeks postsurgery. While she would not likely achieve hyperextension of the left knee, he felt
that she had an excellent surgical result. Dr. Salloum indicated that appellant could return to work
with limited duties. In a July 9, 2007 work capacity evaluation (Form OWCP-5c), he indicated
that she could work eight hours a day with lifting limitations of no more than 30 pounds for an
hour. Also appellant should have no contact with psychiatric patients. Dr. Salloum’s restrictions
were applicable for three months. In a July 21, 2007 Form OWCP-5c report, he advised that
appellant could work eight-hour days with weight restrictions on lifting/carrying and
pulling/pushing. Appellant was also restricted from physical takedown of patients and/or
psychiatric codes.
On July 19, 2007 an employing establishment representative telephoned OWCP and
advised that appellant had returned to work that day “FT [full time], modified temporary position.”
The record is devoid of a description for the temporary position.
OWCP terminated appellant’s wage-loss compensation, effective July 19, 2007.
On September 13, 2007 OWCP requested that Dr. Salloum provide an update on
appellant’s work restrictions. It noted that she had been working in a light-duty capacity since
July 18, 2007 based on the work restrictions outlined in his July 9, 2007 report, which were to
remain in place for about three months. OWCP also requested that Dr. Salloum indicate whether
appellant reached maximum medical improvement, her current work limitations and restrictions,
and whether she could perform the duties of a nurse. It enclosed a work capacity evaluation form
(OWCP-5c) for his completion in order to establish her current work limitations.
OWCP subsequently received Dr. Salloum’s September 10, 2007 Form OWCP-5c with
weight restrictions of pushing and pulling no more than eight hours a day and lifting no more than
one hour a day. The restrictions were noted to be applicable until a functional capacity evaluation
3
Dr. George T. Salloum, a Board-certified orthopedic surgeon, performed a left knee partial medial meniscectomy
and ACL reconstruction.

2

(FCE) was performed. In his September 10, 2007 treatment note, Dr. Salloum recommended that
appellant undergo a strengthening program due to her complaints of weakness and fatigue. He
noted that her previous work restrictions would remain in effect for approximately two to three
more months until an FCE was completed. Dr. Salloum also noted that appellant had mild arthritis
in her knee.
In a September 26, 2007 Form OWCP-5c, Dr. Salloum changed appellant’s work
restrictions indicating that she was capable of working only four hours a day walking and standing.
He also indicated that appellant could not participate in the physical take down of patients and/or
psychiatric codes. Dr. Salloum reported that the restrictions would apply until after an FCE was
completed.
On October 15, 2007 OWCP sent Dr. Salloum a second request for an update of appellant’s
work status.
In a November 5, 2007 Form OWCP-5c, Dr. Salloum noted that appellant could work eight
hour days with weight restrictions on pushing, pulling, and lifting. He indicated that the
restrictions would not apply until after the FCE.
On November 15, 2007 OWCP authorized the requested FCE. It requested that
Dr. Salloum indicate, once the FCE results were obtained, whether appellant reached maximum
medical improvement and what her current work limitations and restrictions were.
OWCP subsequently received Dr. Salloum’s November 1, 2007 duty status report (Form
CA-17), which indicated that appellant could work eight hours a day with weight restrictions of
pushing/pulling and lifting/carrying and no more than four hours of standing and walking.
Appellant was also restricted from being involved in psychiatric codes or physical takedown of
patients.
On December 11, 2007 appellant underwent an FCE which indicated that she was capable
of medium-duty work.
In his December 20, 2007 duty status report (Form CA-17), Dr. Salloum noted that
appellant was advised that she could resume regular work as of December 21, 2007. In his
December 20, 2007 treatment notes, Dr. Salloum indicated that appellant was at maximum
medical improvement. He stated “I would let her return to work to full duty with the only
exception of no physical take downs of psychiatric patients.” Dr. Salloum indicated that this
restriction could be lifted after 12 months and that she was told that she would not be at increased
risk whether or not she had surgery.
On January 15, 2008 appellant underwent a second opinion examination with
Dr. Raymond R. Fletcher, a Board-certified orthopedic surgeon. Dr. Fletcher found that she had
permanent impairment of the left knee as a result of the employment injury and had reached
maximum medical improvement. He opined that she could perform her duties as a nurse eight
hours a day with restrictions to include no participation in “physical takedowns” of violent patients.
Dr. Fletcher also completed a Form OWCP-5c which listed permanent work restrictions within the
eight-hour workday. This included no more than six hours of walking, standing, bending/stooping,
pushing, pulling, and lifting and three hours of squatting, kneeling, and climbing. Weight
3

restrictions of no more than 45 pounds were provided for pushing, pulling and lifting and no more
than 25 pounds for squatting, kneeling, and climbing. Appellant was also restricted from
participation in “physical takedowns” of violent patients.
On January 28, 2008 OWCP contacted the employing establishment and asked if they
could offer appellant a permanent job consistent with the permanent work restrictions set forth by
Dr. Fletcher and Dr. Salloum.
In CA-110 notes of March 31, 2008, OWCP noted that the employing establishment
indicated that “a job offer was in the works,” but they had not settled on a specific assignment for
appellant. The employing establishment stated that appellant was in the same job, but with
restrictions. It noted that the opportunity for night differential, etc., was the same as the date-ofinjury position and would continue even after the job offer was finalized to prevent loss of wageearning capacity.
By decision dated April 1, 2008, OWCP determined that the modified nurse position which
appellant had worked since July 19, 2007 fairly and reasonably represented her wage-earning
capacity. It further found that appellant had no loss of wage-earning capacity (zero) because her
actual earnings met or exceeded the current wages for the job she held when injured.
On April 7, 2008 OWCP received a copy of a March 28, 2008 job offer (full-time,
permanent modified/limited-duty), which appellant accepted on April 2, 2008. The employing
establishment offered appellant a position as a staff nurse in mental health clinic working 7:30 a.m.
until 4:00 p.m. The physical requirements of the position indicated that appellant may not walk
for more than six hours per day, stand for more than six hours per day, bend/stoop for more than
six hours per day, push more than 45 pounds for more than six hours per day, pull more than 45
pounds for more than six hours per day, lift more than 45 pounds for more than six hours per day,
squat with more than 25 pounds for more than three hours per day, kneel with more than 25 pounds
for more than three hours per day, climb with more than 25 pounds for more than three hours per
day, and may not participate in “physical takedowns” of violent patients. The employing
establishment indicated that any loss of wages would be compensated by OWCP.
On April 4, 2008 appellant filed a claim for compensation (Form CA-7) for wage loss
beginning April 13, 2008. She identified the type of wage loss as “LWEC.” The employing
establishment remarked that appellant was “claiming LWEC for job offer accepted.”
During an April 10, 2008 telephone conversation, the employing establishment advised
OWCP that appellant had changed jobs from in-patient care to working in the out-patient clinic.
Appellant’s base salary was the same as her previous job. The employing establishment further
advised that while she still had opportunities for night differential, Sunday premium, etc., it was
on a less frequent basis than her date-of-injury position.
In an April 15, 2008 letter, OWCP acknowledged receipt of appellant’s April 4, 2008 Form
CA-7 claiming an LWEC beginning April 13, 2008. It referenced its April 1, 2008 determination
that appellant had no LWEC as a result of her January 7, 2007 work injury, and advised her that
no further action would be taken on her claim at the time. Additionally, OWCP referenced its

4

FECA Procedure Manual and explained the process for seeking modification of an LWEC
determination. It further advised appellant:
“If you believe that that the original wage-earning capacity decision was in error or
that your injury-related condition has worsened, please explain the specific reasons
why you feel this is the case. You should also provide any documentary evidence
which supports your case. I will be happy to revisit this issue upon receipt.”
Appellant subsequently filed a claim for a schedule award (Form CA-7).
By decision dated May 6, 2008, OWCP granted appellant a schedule award for nine percent
permanent impairment of her left lower extremity.4
In a July 6, 2016 telephone conversation, appellant stated that she did not think her wages
were correctly calculated on the April 1, 2008 zero wage-earning capacity decision.
On July 21, 2016 appellant resubmitted the April 4, 2008 Form CA-7 claiming LWEC
compensation for the period April 13, 2008 and continuing.
On July 21, 2016 appellant, through her then representative, requested reconsideration.
Although she acknowledged that the request was untimely, she contended that it demonstrated
clear evidence of error regarding wage-earning capacity entitlement. She argued that the April 15,
2008 LWEC determination was issued in error. Appellant advised that while the April 13, 2008
position to which she was reassigned conformed to the physical restrictions set forth by OWCP’s
second opinion evaluator, there was no opportunity for additional pay shift differential, weekend
premium, and holiday premium. She indicated that prior to the injury, she routinely worked nights,
weekends and holidays, but the reassigned position did not allow her that additional pay
opportunity. Thus, appellant argued that the earnings in her reassigned position did not fairly and
reasonably represent her wage-earning capacity.
By decision dated October 12, 2016, OWCP denied appellant’s July 21, 2016 request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error
with respect to the April 1, 2008 LWEC determination. It indicated that the basis of its decision
was that her letter did not show that it made an error when it issued the LWEC determination. It
explained that the April 1, 2008 LWEC determination was based on her date-of-injury rate of pay
which included premium pay without overtime. Appellant’s modified job offer was for a modified
position that had equal pay to her date-of-injury job. OWCP found that she had not demonstrated
clear evidence of error as the evidence she provided did not provide information that it did not
calculate her LWEC determination correctly.

4

By decision dated April 9, 2009, an OWCP hearing representative affirmed the May 6, 2008 schedule award
decision. Appellant has other claims which OWCP has administratively combined under the current File No.
xxxxxx772, serving as the master file.

5

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.7
For decisions issued on or after June 1, 1987 through August 28, 2011, the request for
reconsideration must be “mailed” to OWCP within one year of OWCP’s decision for which review
is sought.8
OWCP will consider an untimely request for reconsideration only if the request
demonstrates “clear evidence of error” on the part of OWCP in its “most recent merit decision.”9
The request must establish on its face that such decision was erroneous.10 Where a request is
untimely and fails to present any clear evidence of error, OWCP will deny the request for
reconsideration without reopening the case for a review on the merits.11
An injured employee who is either unable to return to the position held at the time of injury
or unable to earn equivalent wages, but who is not totally disabled for all gainful employment, is
entitled to compensation computed on LWEC.12 A wage-earning capacity determination is a
finding that a specific amount of earnings, either actual earnings or earnings from a
selected/constructed position, represents a claimant’s ability to earn wages.13 Generally, an

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

6

20 C.F.R. § 10.607.

7
Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). For merit
decisions issued on or after August 29, 2011, a request for reconsideration must be “received” by OWCP within one
year of OWCP’s decision for which review is sought. Id. at Chapter 2.1602.4b.
8

Id. at Chapter 2.1602.4e.

9

20 C.F.R. § 10.607(b).

10

Id. To demonstrate clear evidence of error, a claimant must submit evidence relevant to the issue that was decided
by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive, precise, and explicit and it
must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43 ECAB 227 (1991). It is not
enough to merely show that the evidence could be construed to produce a contrary conclusion. Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or demonstrate a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise a substantial question
as to the correctness of OWCP’s decision. Thankamma Mathews, 44 ECAB 765, 770 (1993).
11

20 C.F.R. § 10.608(b).

12

5 U.S.C. § 8115(a); 20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

13

See Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

6

employee’s actual earnings best reflect his wage-earning capacity.14 Absent evidence that actual
earnings do not fairly and reasonably represent the employee’s wage-earning capacity, such
earnings must be accepted as representative of the individual’s wage-earning capacity.15
A light-duty position that fairly and reasonably represents an employee’s ability to earn
wages may form the basis of an LWEC determination if that light-duty position is a classified
position to which the injured employee has been formally reassigned.16 The position must conform
to the established physical limitations of the injured employee; the employing establishment must
have a written position description outlining the duties and physical requirements; and the position
must correlate to the type of appointment held by the injured employee at the time of injury.17 If
these circumstances are present, a determination may be made that the position constitutes
“regular” federal employment.18
Reemployment may not be considered representative of the injured employee’s wageearning capacity where the job is temporary and the employee’s date-of-injury job was
permanent.19 However, if the employee was a temporary employee when injured, a temporary
position may reasonably represent his/her wage earning as long as the position will last for 90 days
or more.20
As long as there is no work stoppage due to the accepted condition(s), a formal LWEC
determination should be issued following 60 calendar days from the date of return to work.21
Compensation payments are based on the wage-earning capacity determination, and
OWCP’s finding remains undisturbed until properly modified.22 Modification of an LWEC
determination is unwarranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,

14

Hayden C. Ross, 55 ECAB 455, 460 (2004).

15

Id.

16

20 C.F.R. § 10.510.

17

Id.

18

Id.

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Earnings, Chapter 2.815.5c(2)(d). A job is considered temporary when expressly stated in the job offer, position
description, or other supporting documentation. Id. If the language in the job offer is ambiguous, OWCP should ask
the employing establishment if the position represents temporary work and document the file accordingly. Id.
20

Id. at Chapter 2.815.5c(2)(d)(iii).

21

Id. at Chapter 2.815.6a.

22

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

7

or the original determination was erroneous.23 The burden of proof is on the party seeking
modification of the wage-earning capacity determination.24
Unlike reconsideration pursuant to 5 U.S.C. § 8128(a), there is no time limitation for
requesting modification of a wage-earning capacity determination.25 Chapter 2.1501.4a of
OWCP’s procedures provides that if a claim for wage loss is received (Form CA-7 or CA-2a), the
claims examiner should review the file to determine whether a formal LWEC is in place, and, if
so, the claim should be developed, if necessary, as a request for modification of the LWEC. Any
request for “modification” (especially those without an accompanying claim for compensation)
should be reviewed carefully to determine whether the claimant is seeking a reconsideration of a
recently issued LWEC decision, as opposed to a modification of the LWEC determination.26
ANALYSIS
OWCP considered appellant’s July 21, 2016 letter as a request for reconsideration of the
April 1, 2008 LWEC determination, finding that it was untimely filed and failed to demonstrate
clear evidence of error.
The Board finds that appellant’s July 21, 2016 reconsideration request was essentially a
request for modification of the April 1, 2008 LWEC determination. Appellant indicated that she
was formally reassigned to another position on April 13, 2008 which offered no opportunity for
additional pay (shift differential, weekend premium, and holiday premium). Therefore, the
resubmitted April 4, 2008 Form CA-7 pertained to her reassigned position effective April 13,
2008, in which she earned less than her date-of-injury position as there was no opportunity for
additional pay. While appellant referred to documentation on the April 4, 2008 Form CA-7, the
Form CA-7 information provided by the employing establishment just lists appellant’s date-ofinjury earnings. An assertion that the original determination was, in fact, erroneous or that she had
been retrained are grounds on which a claimant may seek modification of an LWEC
determination.27 This request for modification is not a request for a review of OWCP’s April 1,
2008 decision under 5 U.S.C. § 8128(a). The Board finds that OWCP should have adjudicated the

23

20 C.F.R. § 10.511; see Tamra McCauley, 51 ECAB 375, 377 (2000); Federal (FECA) Procedure Manual, Part 2
-- Claims, Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.3 (June 2013).
24

20 C.F.R. § 10.511.

25

W.W., Docket No. 09-1934 (issued February 24, 2010); Gary L. Moreland, 54 ECAB 638 (2003).

26

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity, Chapter
2.1501.4a (June 2013).
27

Once the wage-earning capacity of an injured employee is determined, a modification of such determination is
not warranted unless there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous.
Stanley B. Plotkin, 51 ECAB 700 (2000); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification
of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.2(b) (June 2013).

8

issue of modification of the LWEC determination.28 OWCP improperly adjudicated her July 21,
2016 letter as a request for reconsideration.29
As appellant has requested modification of the April 1, 2008 LWEC determination, the
time limitations for filing a request for reconsideration under 20 C.F.R. § 10.607(a) do not apply.
The case will be remanded to OWCP to adjudicate her request for modification of the LWEC
determination based on a determination of whether the initial LWEC was erroneous.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s requested modification of the
April 1, 2008 LWEC determination.
ORDER
IT IS HEREBY ORDERED THAT the October 12, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision.
Issued: August 24, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

28

G.E., Docket No. 13-0649 (issued October 21, 2013); F.B., Docket No. 10-0099 (issued July 21, 2010).

29

F.B., id. See M.J., Docket No. 08-2280 (issued July 7, 2009). See also Gary L. Moreland, supra note 25.

9

